Citation Nr: 1147192	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).

7.  Whether new and material evidence to reopen a claim for psychiatric disability has been received.  

8.  Entitlement to a rating in excess of 10 percent for chronic bursitis of the right hip.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.  This appeal to the Board of Veterans' Appeals (Board) arose from August 2006, October 2008, April 2010 and February 2011 rating decisions.  

In the August 2006 rating decision the RO, inter alia, granted service connection for peripheral neuropathy of the right and left lower extremities and assigned a 10 percent rating for each, effective August 23, 2004; granted service connection for peripheral neuropathy of the right and left upper extremities and assigned a 20 percent rating for each, effective April 27, 2006; and, denied a rating in excess of 20 percent for diabetes mellitus.  In August 2007, the Veteran filed a notice of disagreement (NOD) with the assigned ratings for peripheral neuropathy of the right and left upper and lower extremities and the denial of a rating in excess of 20 percent for the diabetes mellitus.  A statement of the case (SOC) was issued in May 2005, and the Veteran filed a substantive appeal in June 2008.

By rating decision in April 2008, the RO assigned an increased, 40 percent rating for the diabetes from April 27, 2006 (the date of the Veteran's claim for an increased rating).  In a January 2009 rating decision, the 40 percent rating was assigned effective March 17, 2006.  However, inasmuch as a higher rating is available for diabetes and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, because the appeal involves disagreement with the initial rating assigned following the grant of service connection for peripheral neuropathy of the right and left upper and lower extremities, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

After receipt of additional evidence, the RO continued to deny these claims as reflected in the April 2011 supplemental SOC (SSOC).  

In the October 2008 rating decision, the RO denied the Veteran's claim for a TDIU.  In November 2008, the Veteran filed a NOD with this denial.  A SOC was issued in March 2010, and the Veteran filed a substantive appeal in April 2010.

In the April 2010 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for psychiatric disability.  In June 2010, the Veteran filed a NOD with this denial.  A SOC was issued in April 2011, and the Veteran filed a substantive appeal in May 2011.

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for psychiatric disability.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.  

In characterizing the request to reopen, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for psychiatric disability, characterized as depression/anxiety.  However, there was diagnosis of major depressive disorder at the time of the previous final denial of this claim for service connection for psychiatric disability, characterized as depression/anxiety.  As such, the diagnoses of major depressive disorder since that denial cannot constitute a different diagnosed disease or injury.  Therefore, new and material evidence is required to reopen this claim.  

In the February 2011 rating decision the RO granted service connection for right hip bursitis and assigned an initial 10 percent rating, effective February 13, 2003.  In May 2011, the Veteran filed a NOD with the assigned 10 percent rating for the right hip bursitis.

The Board's decision addressing the claim for an increased rating for diabetes mellitus as well as the request to reopen the claim for service connection for psychiatric disability is set forth below.  The claim for higher ratings for peripheral neuropathy of the right and left upper and lower extremities, the claim for an increased rating for right hip bursitis, and the claim for a TDIU are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a September 2003 decision, the RO denied service connection for depression/anxiety; although notified of the denial in a September 2003 letter, the Veteran did not appeal the decision.

3.  With regard to the petition to reopen a claim for service connection for psychiatric disability, then characterized as depression/anxiety, the evidence associated with the claims file since the RO's September 2003 denial is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

4.  Pertinent to the claim for increase, the Veteran's diabetes has required insulin, restricted diet, and regulation of activities; there is no medical evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The RO's September 2003 denial of service connection for psychiatric disability, then characterized as depression/anxiety is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the RO's September 2003 denial is not new and material, the criteria for reopening the claim for service connection for psychiatric disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for a rating in excess of 40 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also in rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman, 19 Vet. App. at 473.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for diabetes mellitus, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2006 letter.  Hence, the June 2006 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

Also in this appeal, a March 2009 letter notified the Veteran that the claim for psychiatric disability had been previously denied because there was no evidence that a psychiatric disability occurred in or was caused by service, or, that a psychosis was manifested to a compensable degree within one year of service.  The letter notified the Veteran that the RO needed new and material evidence to reopen this claim.  The letter specifically advised the Veteran that in order to be considered new and material, the evidence must pertain to the reason his claim was previously denied.  It also informed the Veteran that in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.     

The March 2009 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims.  It also provided the Veteran with information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2009 letter.  Hence, the March 2009 letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs), private treatment records, VA outpatient treatment records, the report of a December 2007 VA diabetes examination, report of January 2009 VA examination, and the report of a March 2011 VA mental disorders examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no further RO action on any of these matters, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Request to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for service connection for psychiatric disability, then characterized as depression/anxiety, in September 2003.  The evidence of record at the time consisted of the Veteran's STRs, private treatment records and VA treatment records.  The bases for the RO's September 2003 denial were that the record did not contain any evidence that the currently diagnosed psychiatric disability was related to the Veteran's military service or evidence that psychosis was manifested within one year of separation from service.  Although notified of the denial in a September 2003 letter, the Veteran did not appeal the September 2003 RO decision.  See 38 C.F.R. § 20.200, 20.202.  The RO's September 2003 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection in June 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's September 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In this case, pertinent evidence added to the claims file since September 2003 includes private treatment records, VA outpatient treatment records, report of January 2009 VA general medical examination and report of a March 2011 VA mental disorders examination and various written statements provided by the Veteran and by his representative, on his behalf.  However, none provide a positive opinion as to the etiology of the Veteran's psychiatric disability.  In the January 2009 VA examination report, the examiner diagnosed the Veteran with depression; no etiology opinion was offered.  In the March 2011 VA mental disorders examination report, the examiner concluded that the Veteran's problems appeared to be related to his personality pathology and that his personality style appeared to be contributing to the problems the Veteran was having; therefore, the examiner opined that it did not appear that the Veteran's psychiatric problems and symptoms were related to his military service.  Where this evidence reflects an etiology opinion, the opinion is negative.    

In sum, the medical evidence received since September 2003 still does not reflect that there exists a medical nexus between any psychiatric disability and the Veteran's period of service.  Thus, even if some of this evidence could, in a limited sense, be considered "new"(in the sense that it was not previously before agency adjudicators),  none of the evidence is material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection and/or provide a reasonable possibility of substantiating the claim.

The Board had also considered the lay assertions of the Veteran, as well those advanced by his representative, on his behalf, in various written documents of record.  A layperson is certainly competent to describe factual matters of which he or she has first-hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter, such as the etiology of the disability for which service connection is sought.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a psychiatric disability, to include major depressive disorder are not met, and the September 2003 RO denial of the claim remains final.  See 38 U.S.C.A. § 5108 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

A 40 percent rating is assigned for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus that requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight or strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note 1 following 38 C.F.R. § 4.119.

In a February 2006 rating decision, the RO granted service connection and assigned an initial 20 percent rating for diabetes mellitus, effective February 13, 2003.  The Veteran filed his claim for increase in April 2006.  In an April 2008 rating decision, the RO granted an increased 40 percent rating for the diabetes mellitus, effective April 27, 2006.  Subsequently, in a January 2009 rating decision, the RO assigned the 40 percent rating for the diabetes mellitus, effective March 17, 2006.

The Board notes that the Veteran has been assigned separate ratings for diabetic peripheral neuropathy of the right and left upper and lower extremities (addressed in the remand below) and has been awarded special monthly compensation based on loss of use of a creative organ and thus these complications of diabetes will not be considered.  See Note 1 following 38 C.F.R. § 4.119, 38 C.F.R. § 4.14 (2011).

Considering the evidence of record in light of the relevant authority, cited above, the Board finds that a rating in excess of 40 percent for diabetes mellitus is not warranted at any point pertinent to the current claim for increase.

The Board finds that the symptoms of the Veteran's diabetes mellitus as documented thru June 2011 are consistent with no more than the currently-assigned 40 percent rating.  The evidence has shown no more than diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.

A report of VA diabetes examination in December 2007 reflects that the Veteran denied having any keto-acidosis or hypoglycemia which required hospitalization.  The Veteran was able to control his low blood glucose levels on his own and followed a restricted diet.  His weight fluctuated slightly but had remained stable within a certain weight range for the past thirty years.  The Veteran saw his diabetic care provider every 3 to 6 months and had reportedly been advised to restrict his activities to prevent hypoglycemic reactions.  He used both oral hypoglycemic agent and insulin to treat his diabetes mellitus.  On objective examination, the diagnosis was diabetes mellitus, type 2, requiring dietary restriction, oral medications and insulin for control.

In the report of January 2009 VA general medical examination, the examiner confirmed the Veteran's diagnosed diabetes mellitus.  The examiner noted that the Veteran's diabetes required insulin.

An April 2010 VA treatment record reflects that the Veteran reported "symptoms of hypoglycemia (1-2 times in the past month)."  The Veteran reported that he felt like his blood glucose levels got low when he was out with his son's repossession service late at night.  In such instances, he would eat a candy bar.  The examiner noted the Veteran's diet and encouraged the Veteran to have smaller servings of carbs and to eat balanced meals with vegetables and proteins.  The Veteran was also encouraged to get out and walk as much as possible.

Objectively, the diabetes was confirmed, the examiner noted that the Veteran's hemoglobin levels were not at the desired goal.  Evening blood sugar readings were high and the Veteran was instructed to increase his insulin intake.  The examiner encouraged the Veteran to no longer drink sugar sweetened tea or juice, eat smaller portions and increase his exercise regimen.

A June 2010 VA treatment record reflects that the Veteran denied having any symptoms of hypoglycemia or hyperglycemia.  The Veteran was exercising by walking and staying active in and around his house.  On objective examination, the Veteran's diabetes was confirmed.  The examiner noted that the Veteran's hemoglobin levels were well above the desired goal.  In a November 2010 VA treatment record, the Veteran denied having any symptoms of hypoglycemia or hyperglycemia.  He tried to exercise by walking and staying active in and around the house but with the cold temperatures he was not as active.  He still was not drinking sugar sweetened tea and juices; overall complex carb intake was about the same.  Objectively the diabetes was confirmed.  The examiner noted that the hemoglobin levels were not at the desired goal but they were much improved.  The Veteran was instructed to limit consumption of complex carbs and continue with his medication regimen.  Subsequent VA treatment records thru June 2011 document periodic treatment for the Veteran's diabetes and other disabilities.

The Board notes that this evidence of record simply does not establish that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications (other than peripheral neuropathy of the right and left upper and lower extremities) that would not be compensable if separately evaluated, so as to warrant at least the next higher, 60 percent rating under the applicable criteria.  The medical evidence dated thru June 2011 shows that the Veteran's diabetes mellitus requires insulin, oral medication and a restricted diet.  The December 2007 report of VA examination seems to indicate that the Veteran was advised to restrict his activities and VA treatment records indicated that the Veteran was encouraged to restrict his exercise to walking, essentially indicating that activities are regulated.  The medical evidence does not show a diagnosis of diabetes-related ketoacidosis or hypoglycemic reactions requiring one to two hospitalizations per year or twice monthly visits to a diabetic care provider.  Thus, the Veteran's diabetes mellitus as manifested does not meet the requirement for a rating of 60 percent. 

For all the foregoing reasons, the Board concludes that the criteria for at least the next higher, 60 percent rating for diabetes mellitus have not been met under the applicable criteria.  It follows that the criteria for an even higher (100 percent) rating likewise are not met.

Thus, the claim for a rating in excess of 40 percent for the diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for psychiatric disability is denied.

A rating in excess of 40 percent for diabetes mellitus is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

With respect to the Veteran's claim for higher ratings for his peripheral neuropathy of the right and left upper extremities, the Board notes that the service-connected peripheral neuropathy of the right and left upper extremities are rated as 20 percent disabling (each) under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2011).  Peripheral neuropathy of the upper extremity manifested by mild incomplete paralysis of the extremity is rated as 20 percent disabling for both the major and minor extremity.  Peripheral neuropathy of the upper extremity manifested by moderate incomplete paralysis of the extremity is rated as 40 percent disabling for the major extremity and 30 percent disabling for the minor extremity.  Peripheral neuropathy of the upper extremity manifested by severe incomplete paralysis of the upper extremity is rated as 70 percent disabling for the major extremity and 60 percent disabling for the minor extremity.  Peripheral neuropathy of the upper extremity manifested by complete paralysis of the upper extremity is rated as 90 percent disabling for the major extremity and 80 percent disabling for the minor extremity.  

With respect to the Veteran's claim for higher ratings for his peripheral neuropathy of the right and left lower extremities, the Board notes that the service-connected peripheral neuropathy of the right and left lower extremities are rated as 10 percent disabling (each) under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Peripheral neuropathy of the lower extremity manifested by mild incomplete paralysis of the extremity is rated as 10 percent disabling.  Peripheral neuropathy of the lower extremity manifested by moderate incomplete paralysis of the extremity is rated as 20 percent disabling.  Peripheral neuropathy of the lower extremity manifested by moderately severe incomplete paralysis of the extremity is rated as 40 percent disabling.  Peripheral neuropathy of the lower extremity manifested by severe incomplete paralysis with marked muscular atrophy of the extremity is rated as 60 percent disabling.  Peripheral neuropathy of the lower extremity manifested by complete paralysis of the extremity is rated as 80 percent disabling.  

In this case, the August 2006 VA peripheral nerves examination report documents "mild diabetic peripheral neuropathy.  The January 2008 VA peripheral nerves examination report documents mild polyneuropathy related to the Veteran's diabetes.  The January 2009 VA general medical examination report documents mild to moderate sensory polyneuropathy involving both feet and the right hand.

Thus, the medical evidence in this case appears to indicate that the peripheral neuropathy of the right and left upper and lower extremities has increased in severity during pendency of the claims for higher ratings.  To ensure that the record reflects the current severity of the Veteran's peripheral neuropathy of the right and left upper and lower extremities, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the peripheral neuropathy of the right and left upper and lower extremities.

With respect to the Veteran's claim for a TDIU, the Board points out that, as any decision with respect to the claims for increased ratings for peripheral neuropathy of the right and left upper and lower extremities may affect his entitlement to a TDIU, entitlement to a TDIU is inextricably intertwined with the claims for increased ratings for peripheral neuropathy of the right and left upper and lower extremities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for higher ratings for peripheral neuropathy of the right and left upper and lower extremities and the claim for a TDIU (as these claims emanating from original claims for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

As a final matter, the Board notes that, in a February 2011 rating decision, the RO granted service connection for right hip bursitis and assigned a 10 percent rating, effective February 13, 2003.  The Veteran was furnished notice of this rating decision in March 2011.  In May 2011, the Veteran filed an NOD with this rating decision.  An NOD has been filed with the assigned rating for the service-connected right hip bursitis; however, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC on the claim for an increased rating for right hip bursitis, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, whether an increased rating for right hip bursitis is warranted-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all manifestations of the Veteran's peripheral neuropathy of the right and left upper and lower extremities.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to the scheduled examination, the RO should adjudicate the claim for increase in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.  The RO's adjudication of the claims for higher initial rating for peripheral neuropathy of the right and left upper and lower extremities should include consideration of whether "staged" rating of the Veteran's disabilities, pursuant to Fenderson (cited above) is appropriate.  

8.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


